DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on 03/14/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information Disclosure Statement filed on 3/14/2019 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, enumerated grouping of mathematical concepts without significantly more.
Claim 1 recited a method, comprising
receiving, by a device, a set of parameters for a proposed engine, wherein the set of parameters (this is related to a system model, a mathematical concept) includes:
a quantity of hours of operation for the proposed engine, and a power output for the proposed engine;
determining, by the device, an end of injection for the proposed engine based on the set of parameters for the proposed engine;

simulating, by the device and using the virtual instance of the proposed engine, operation of the proposed engine to determine a liner polish of the virtual instance of the proposed engine over the quantity of hours of operation;
determining, by the device, whether the liner polish satisfies a threshold; and performing, by the device, one or more manufacturing-related actions, regarding the proposed engine, after determining whether the liner polish satisfies the threshold.  
With the broadest reasonable interpretation of the claimed invention as a whole, the cited features of virtual instance of the engine or mathematical model such as different equations with different sets of parameter for a proposed engine (para. 0023).  The cited liner polish is a function of time and statistical parameters, end of injection functional models (para. 24).  With multiple iterations of simulating the operation of the proposed engine which is the model of equations with variables and time variable (0031).  The proposed engine was properly set based on the process of learning and adjustment of model parameters for the simulating operations (paras. 37, 38).  Thus, the cited features in the claims are related to mathematical concepts or analytical model.  
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a 
This judicial exception is not integrated into a practical application because the cited limitations are resulted a set of mathematical models and model for training the proposed engine.  The claimed invention as a whole is mathematical concepts in modeling, using a system of equations with variables and modelling parameters statistically change in time to fit to the machine criteria and learning to training data.
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited devices, components, virtual instance, liner polish model, processors, and memory are well-known in the art, well understood in modeling and programming and they are convention techniques for modeling.
It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a 
Claim 2 cited determining the end of injection comprises: determining the end of injection based on at least one of:
the power output for the proposed engine, a start time for an injection cycle for the proposed engine, or an end time for the injection cycle.  This is related to managing and training data for the engine.  It is data representation for the cycle and nonstatutory subject matter 
 	Claim 3 recited the liner polish is based on the quantity of hours of operation and the end of injection.  This is related to time data, nonstatutory subject matter.
Claim 4 cited receiving the set of parameters comprises: receiving, from a client device, a document or a file that includes the set of parameters; and
processing the document or the file using a text processing technique to extract information regarding the set of parameters from the document or the file.  It is related to data representation in the model analysis.  It is nonstatutory subject matter.
Claim 5 recited predicting an operating life of a liner of the proposed engine based on the liner polish of the virtual instance of the proposed engine.  This is related data description in the virtual instance of the proposed engine.  It is data representation, nonstatutory subject matter.
Claim 6 recited generating the virtual instance of the proposed engine comprises:

Claim 7 cited the method of claim 1, wherein performing the one or more manufacturing-related actions comprises:
sending a set of instructions to a manufacturing facility to cause the manufacturing facility to produce a physical instance of the proposed engine.  This is related mathematical concept in building a virtual instance.  It is nonstatutory subject matter.
Claim 8 recited a device, comprising: one or more memories; and
 	one or more processors, communicatively coupled to the one or more memories, to:
 	receive a set of parameters for a proposed engine, wherein the set of parameters includes:
 	a quantity of hours of operation for the proposed engine, and a power output for the proposed engine; determine an end of injection for the proposed engine based on the set of parameters for the proposed engine;
 	generate a virtual instance of the proposed engine, wherein the virtual instance of the proposed engine is configured with the end of injection; simulate operation of the proposed engine using the virtual instance of the proposed engine, wherein output of simulating the operation of the proposed engine includes a liner polish of a liner of the proposed engine; and perform one or more manufacturing-related actions regarding the proposed engine based on the output of simulating the operation of the proposed engine.

 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
This judicial exception is not integrated into a practical application because the cited limitations are resulted a set of mathematical models and model for training the proposed 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited devices, components, virtual instance, liner polish model, memories, and general processors are well-known in the art, well understood in modeling and programming and they are convention techniques for modeling.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.").  The claim is not eligibility subject matter.
Claim 9 recited the device of claim 8, wherein the one or more processors, when simulating the operation of the proposed engine, are to:
perform multiple iterations of simulating the operation of the proposed engine, wherein the multiple iterations are associated with testing variability in the operation of the proposed engine; and
determine the liner polish based on a result of performing the multiple iterations.  This cited features are related to data generation and representation for generated data.  It is nonstatutory subject matter.

perform multiple iterations of simulating the operation of the proposed engine using different values for the set of parameters for the multiple iterations,
wherein the multiple iterations are associated with determining variations in the liner polish based on the different values for the set of parameters.  The claimed features are related to data generation in the training and learning of the model, a nonstatutory subject matter because the mathematic model is used in the training.
Claim 11 recited the device of claim 8, wherein the liner polish is based on the quantity of hours and the end of injection.  This is the data generation in the training process.  It is not eligibility subject matter.
Claim 12 recited the device of claim 8, wherein the one or more processors are further to: determine whether the liner polish satisfies a threshold after simulating the operation of the proposed engine; and wherein performing the one or more manufacturing-related actions comprises:
performing the one or more manufacturing-related actions based on whether the liner polish satisfies the threshold.  This is related to processing mathematical model with adjusted parameters and variables of the mathematical function.  It is nonstatutory subject matter.
Claim 13 recited the device of claim 8, wherein the one or more processors, when receiving the set of parameters, are to:

This is related to data representation in the model analysis.  It is nonstatutory subject matter.
Claim 14 recited the one or more processors, when performing the one or more manufacturing-related actions, are to:
generate a design specification for the proposed engine based on whether the liner polish satisfies a threshold.  This is related to data generation when processing the model.  It is nonstatutory subject matter.
Claim 15 cited a non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive a set of parameters for a proposed engine, wherein the set of parameters includes:
a quantity of hours of operation for the proposed engine, and
a power output for the proposed engine; determine an end of injection for the proposed engine based on the set of parameters for the proposed engine;
generate a virtual instance of the proposed engine after determining the end of injection, wherein the virtual instance of the proposed engine is configured with the end of injection;
simulate, for a number of iterations, operation of the proposed engine using the virtual instance of the proposed engine;

perform one or more manufacturing-related actions regarding the proposed engine based on determining the liner polish of the liner.
With the broadest reasonable interpretation of the claimed invention as a whole, the cited features of virtual instance of the engine or mathematical model such as different equations with different sets of parameter for a proposed engine (para. 0023).  The cited liner polish is a function of time and statistical parameters, end of injection functional models (para. 24).  With multiple iterations of simulating the operation of the proposed engine which is the model of equations with variables and time variable (0031).  The proposed engine was properly set based on the process of learning and adjustment of model parameters for the simulating operations (paras. 37, 38).  Thus, the cited features in the claims are related to mathematical concepts or analytical model.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 
This judicial exception is not integrated into a practical application because the cited limitations are resulted a set of mathematical models and model for training the proposed engine.  The claimed invention as a whole is mathematical concepts in modeling, using a system of equations with variables and model parameters statistically change in time to fit to the machine criteria and learning to training data.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited devices, components, virtual instance, liner polish model, memories, and general processors are well-known in the art, well understood in modeling and programming and they are convention techniques for modeling.
It is also noted merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.").
Claim 16 cited the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:

wherein performing the one or more manufacturing-related actions comprises:
performing the one or more manufacturing-related actions after determining whether the liner polish satisfies the threshold.
 	This cited features are related to data generation and representation for training data and generated data.  It is nonstatutory subject matter.
Claim 17 cited the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to receive the set of parameters, cause the one or more processors to:
receive, from a client device, a document or a file that includes the set of parameters; and
process the document or the file using a text processing technique to extract information regarding the set of parameters from the document or the file. This is related to data representation in the model analysis.  It is nonstatutory subject matter.
Claim 18 cited the one or more instructions, that cause the one or more processors to perform the one or more manufacturing-related actions, cause the one or more processors to:
generate a report that includes a result of simulating the operation of the proposed engine,
wherein the report includes information identifying the liner polish or whether the liner polish satisfies a threshold.  This related to abstract idea for information and data representation of the mathematical models.  It is nonstatutory subject matter.

generate a design specification for the proposed engine based on whether the liner polish satisfies a threshold.  It is nonstatutory subject matter for data generation and represented data in the training model.  
Claim 20 recited the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more manufacturing-related actions, cause the one or more processors to:
modify values for the set of parameters based on the liner polish satisfying a threshold; and
re-simulate, after modifying the values for the set of parameters, the operation of the proposed engine using the modified values for the set of parameters.  This is nonstatutory subject matter for generating the mathematical models with variables selected over training time for the proposed engine.  It is nonstatutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI Q PHAN/          Primary Examiner, Art Unit 2128